Citation Nr: 1756081	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for service-connected coronary artery disease, and to a rating higher than 30 percent from October 1, 2007 to June 15, 2011, and to a rating higher than 60 percent since June 16, 2011.     

2.  Entitlement to service connection for sleep apnea secondary to service-connected diabetes mellitus and/or coronary artery disease.

3.  Entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus and/or coronary artery disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) during the period from October 1, 2007, to September 29, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2011 rating decision denied secondary service connection for erectile dysfunction and obstructive sleep apnea.  The March 2011 rating decision implemented a February 2011 Board decision that granted service connection for coronary artery disease.  The Veteran appealed the initial rating assigned.

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In January 2016, the Board granted to a TDIU from April 30, 2007 to September 30, 2007, and since September 30, 2010, and remanded the issues of entitlement to a higher initial rating for coronary artery disease, entitlement to secondary service connection for erectile dysfunction and obstructive sleep apnea, and entitlement to an extraschedular TDIU during the period from October 1, 2007, to September 29, 2010.

FINDINGS OF FACT

1.  From April 30, 2007, to June 27, 2007, the Veteran's service-connected coronary artery disease has manifested by left ventricular dysfunction with an ejection fraction (LVEF) of 45 to 50 percent.

2.  From October 1, 2007, to June 15, 2011, the Veteran's service-connected coronary artery disease has manifested by LVEF from 45 to 52 percent and a workload of 7 METs.

3.  From June 16, 2011, to present, the Veteran's service-connected coronary artery disease has manifested by LVEF from 46 to 55 and a workload ranging from 3 to 10 METs.

4.  The preponderance of the evidence shows that the Veteran's sleep apnea was not caused by or aggravated by his service-connected diabetes mellitus or service-connected coronary artery disease, or the aggregate of the two disabilities.

5.  Medication for the Veteran's service-connected coronary artery disease and diabetes mellitus causes his current erectile dysfunction.

6.  From October 1, 2007 to September 29, 2010, the Veteran has met the schedular criteria for consideration of a TDIU, and during this time he has been precluded from substantial and gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent rating from April 30, 2007, to June 27, 2007, for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7006-7017 (2016).

2.  The criteria for a 60 percent rating, but not higher, from October 1, 2007, to June 15, 2011, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7006-7017 (2016).

3.  The criteria for a rating in excess of 60 percent from June 16, 2011, to present for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7006-7017 (2016).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

6.  From October 1, 2007 to September 29, 2010, the criteria for entitlement to a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary Artery Disease

The Veteran seeks increased ratings for his service-connected coronary artery disease.  The Veteran has been in receipt of service connection for coronary artery disease since April 30, 2007, to include a temporary 100 percent rating from June 28, 2007, to October 1, 2007.  Accordingly, this case turns on entitlement to ratings in excess of 60 percent from April 30, 2007, to June 27, 2007; in excess of 30 percent from October 1, 2007, to June 15, 2007; and in excess of 60 percent from June 16, 2001, to present.

The Veteran's heart disorder has been evaluated under Diagnostic Code 7006-7017.  Under this Code, a 10 percent rating is warranted for a heart disorder resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for a heart disorder resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for a heart disorder resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent.  A 100 percent rating is warranted for a heart disorder resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

From April 30, 2007, to June 27, 2007, LVEF was ranged from 45 to 50 percent.  The Veteran reported that no complaints golfing or walking his dog.  See VA treatment record (June 4, 2007).  During this period, there is no evidence suggesting that the Veteran's heart disease resulted in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Accordingly, a 100 percent, the next higher rating, is not warranted during this period of the appeal.  See 38 C.F.R. § 4.104.

From October 1, 2007, to June 15, 2011, LVEF ranged from 45 to 52 percent and a workload of 7 METs was noted.  See Private treatment record (October 9, 2007); VA treatment record (June 16, 2011).  After resolving any doubt in the Veteran's favor, the Board finds that a 60 percent rating from October 1, 2007, to June 15, 2011, for his service-connected coronary artery disease is warranted as LVEF more nearly approximated 30 to 50 percent.  During this period, there is no evidence suggesting that the Veteran's heart disease resulted in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Accordingly, a 100 percent, the next higher rating, is not warranted during this period of the appeal.  See 38 C.F.R. § 4.104.

From June 16, 2011, to present, a private treatment record shows LVEF was 46 percent in December 2012.  See Private treatment record (December 12, 2012).

On VA heart examination in January 2013, diagnostic testing revealed that a workload of 3 to 5 METs resulted in dyspnea.  See also VA treatment record, stress test (December 13, 2012).  The examiner noted that the Veteran's METs were reduced due to sedentary lifestyle (50 percent), obesity (20 percent), left knee pain (30 percent), and heart condition (0 percent).  The examiner also record LVEF at 55 percent.

On VA heart examination in April 2016, the examiner elected to forego exercise stress testing as the Veteran could not walk due to shortness of breath due to his service-connected COPD.  The examiner estimated that 7 to 10 METs was the lowest activity level at which the Veteran could exercise before his heart condition would cause symptoms.  See also VA treatment record, interview-based METs test (April 6, 2016).  The examiner noted that an August 25, 2015, echocardiogram showed LVEF at 51 percent with mild concentric left ventricular hypertrophy.

Based on the medical evidence of record, from June 16, 2011, to present, there is no evidence suggesting that the Veteran's heart disease resulted in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Accordingly, a 100 percent, the next higher rating, is not warranted during this period of the appeal.  See 38 C.F.R. § 4.104.

In sum, the Board finds that from April 30, 2007, to June 27, 2007, a rating in excess of 60 percent is not warranted; from October 1, 2007, to June 15, 2011, a 60 percent rating, but not higher, is warranted; and from June 16, 2011, to present a rating in excess of 60 percent is not warranted.

Service Connection

The Veteran seeks service connection for sleep apnea and erectile dysfunction, which he contends are caused and or aggravated by his service-connected diabetes mellitus and coronary artery disease.  Neither the Veteran nor his representative has argued that the Veteran's sleep apnea and/or erectile dysfunction are directly related to service, and as the record does not reveal any indication of a direct relationship to service or onset in service, the Board will focus its analysis on that of secondary service connection.

Service connection is warranted on a secondary basis for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As to sleep apnea, the Board finds that the preponderance of evidence shows that the Veteran's sleep apnea was not caused by or aggravated by his service-connected diabetes mellitus or service-connected coronary artery disease, or the aggregate of the two disabilities.

In July 2011, Dr. P.L. wrote a letter stating that he had been treating the Veteran for obstructive sleep apnea since its initial diagnosis in November 2010 and that, in his opinion, the Veteran's diabetes and cardiac disease may have contributed to his sleep apnea.

The Board affords no probative value to Dr. P.L.'s opinion that the Veteran's diabetes and cardiac disease "may have" contributed to his sleep apnea.  First, Dr. P.L. did not provide a rationale to explain his conclusion.  Second, the use of terms such as "may" and "could" without other rationale or supporting data, is too speculative to support the award of benefits.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009)

In December 2011, a VA examiner opined that the Veteran's service-connected diabetes mellitus did not cause his sleep apnea.  The Board finds that while the examiner provided an explanation and discussion of the medical literature to support her conclusion, she did not address whether the Veteran's service-connected diabetes mellitus aggravated his sleep apnea or whether his service-connected coronary artery disease caused or aggravated his sleep apnea.

In April 2016, a VA examiner opined that the Veteran's service-connected diabetes mellitus and coronary artery disease do not cause or aggravate, independently or in the aggregate, his sleep apnea.  The examiner explained that coronary artery disease diagnosed in 1997, diabetes mellitus in 2009, and sleep apnea in 2015 and coronary artery disease and diabetes mellitus were stable as of 2015.  The examiner further stated that peer reviewed medical literature supports that obstructive sleep apnea is  caused by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation  of airflow despite ongoing breathing efforts, which leads to intermittent  disturbances in gas exchange (e.g, hypercapnia and hypoxemia) and fragmented sleep.  The examiner further stated that peer-reviewed medical literature supports that the important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  The examiner concluded that peer-reviewed medical literature supports that the Veteran's obstructive sleep apnea and service-connected diabetes mellitus are etiologically, anatomically, pathologically, pathophysiologically different conditions and cannot be causally related.

The Board finds that the April 2016 VA examiner's opinion carries the most probative value regarding the question of whether the Veteran's sleep apnea was caused by or aggravated by his service-connected coronary artery disease or diabetes mellitus, or a combination of the two conditions.  The factual details discussed in the examiner's demonstrated that he was informed of the Veteran's medical history, and his opinion was thoroughly articulated and supported by a reasoned analysis.

In short, the VA examiner's opinion provides a definitive analysis of the pertinent case facts and medical authorities.  He reached the same conclusion as that of the December 2011 VA examiner--that the Veteran's service-connected diabetes mellitus did not cause his sleep apnea.  As the Board finds that the evidence discussed above squarely preponderates against the claim, service connection is not warranted for sleep apnea.

As erectile dysfunction, after resolving any doubt in the Veteran's favor, the Board finds that the Veteran's service-connected coronary artery disease and diabetes mellitus causes his erectile dysfunction.

The evidence against a causal relationship between the Veteran's service-connected coronary artery disease and erectile dysfunction consists of opinion by the April 2016 VA examiner.  The examiner reasoned that since coronary artery disease did not cause erectile dysfunction as coronary artery disease was stable from 1998 to 2001, that is, the period leading up to the onset of the Veteran's erectile dysfunction in 2001.  The examiner further reasoned that since the Veteran's erectile dysfunction has been "complete," since its onset in 2001, it could not have undergone subsequent aggravation by coronary artery disease.

The Board affords limited probative value to the examiner's opinion to the extent that it fails to address whether medication for the Veteran's coronary artery disease, which he began taking prior to 2001, could have caused erectile dysfunction.

In contrast, the VA physician treating the Veteran's service-connected coronary artery disease opined that it is at least as likely as not that medications for the Veteran's service-connected diabetes mellitus and coronary artery disease caused erectile dysfunction.  The June 2015 VA physician supported his opinion with a list of medications the Veteran takes for his service-connected coronary artery disease and diabetes mellitus that could have caused erectile dysfunction.  See VA treatment record (June 23, 2015).  Additionally, the March 2007 VA examiner also opined that the Veteran's service-connected coronary artery disease likely caused his erectile dysfunction.  The examiner further noted that the Veteran cannot take medication for his erectile dysfunction because of his service-connected coronary artery disease.  See VA Diabetes Examination (March 2007).

Although the opinions of the June 2016 VA physician and the March 2007 VA examiner are not extensively detailed, they are nonetheless adequate as they sufficiently inform the Board of their judgment regarding the medical question at issue and the essential rationale for their opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

The Board finds that the June 2015 VA physician's  expert opinion carries the most probative value regarding the question of whether medication for the Veteran's service-connected coronary artery disease and diabetes mellitus causes erectile dysfunction.  The factual details discussed in the opinion demonstrate that Dr. Smead was informed of the Veteran's medical history, and his opinion was sufficiently articulated and supported by a reasoned analysis.  For these reasons, Dr. Smead's opinion is afforded significant probative value.

After resolving any doubt in the Veteran's favor, the Board finds that medication for the Veteran's service-connected coronary artery disease and diabetes mellitus causes his current erectile dysfunction.  Accordingly, service connection for erectile dysfunction is warranted.

TDIU

The Veteran seeks a TDIU from October 1, 2007, to September 29, 2010.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

As discussed above, in January 2016, the Board granted to a TDIU from April 30, 2007, to September 30, 2007, and since September 30, 2010.  As to the period from October 1, 2007, to September 29, 2010, the Board found that extraschedular consideration was needed as the evidence showed that the Veteran's then service-connected disabilities precluded substantially gainful employment, but he did not meet the schedular criteria for a TDIU.  See Board decision, 3 (January 2016).

Upon remand, in January 2017, the Director of VA's Compensation and Pension Service recommended against the award of a TDIU on an extra-schedular basis.  The rationale was that the Veteran's then service-connected disabilities (coronary artery disease and diabetes mellitus) did not manifest unusual or exception disability patterns that would render the regular rating criteria impractical.

In the decision above, the Board granted a 60 percent rating for coronary artery disease from October 1, 2007, to June 15, 2011.  As a result, the Veteran's service-connected coronary artery disease will have been rated at least 60 percent disabling since the award of service connection in April 30, 2007.

From October 1, 2007, to September 29, 2010, the Veteran's service-connected disabilities meet the schedular criteria for a TDIU.  In this regard his coronary artery disease (rated 60 percent disabling) and diabetes mellitus (rated 10 percent disabling prior to November 20, 2007, and 20 percent disabling thereafter) result in a total rating of at least 60 percent.  Significantly, as both disabilities stem from a common etiology, that is, exposure to Agent Orange in the Republic of Vietnam, they are considered a single disability for purposes of determining whether the Veteran satisfies the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran testified at his Board hearing in August 2015 that his service-connected disabilities, particularly his coronary artery disease, have prevented him from working since 1997 when he had his first heart attack.  He reported going on Social Security disability in 1998.  Of record is an April 2000 Disability Determination from the Social Security Administration (SSA) finding the Veteran to be disabled as of January 1997 and listing a primary diagnosis of chronic ischemic heart disease with or without angina.  A June 2010 Vocational Evaluation, which took into account the Veteran's educational background and work history, concluded that the Veteran was not employable due to multiple medical conditions, including his heart condition and diabetes mellitus.

Although the Board is not bound by disability determinations made by the SSA, in this case the Board finds the April 2000 SSA determination to be probative in light of the Veteran's service-connected heart condition and the other evidence of record.  The June 2010 evaluation provided by a Vocational Rehabilitation Counselor is also persuasive, and outweighs the negative opinion provided by the VA examiner who conducted a general medical examination of the Veteran in January 2013.  The Board notes that the ultimate question of employability is an adjudicatory determination, not a medical one.  See Geib, 733 F.3d at 1354.  The Board assigns greater probative weight to the opinion rendered by the vocational expert than that of the VA medical examiner.  The Veteran has also provided sworn testimony as to the impact of his service-connected disabilities on his daily functioning, as well as information regarding his educational background, employment history, and subsequent unemployability following his first heart attack.  The Veteran's testimony is mirrored by the evidence of record, including the April 2000 SSA disability determination.

The most probative evidence shows that, in light of the Veteran's educational background and work history, he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  As such, the assignment of a schedular TDIU during the period from October 1, 2007, to September 29, 2010, is warranted.


ORDER

An initial rating in excess of 60 percent rating for the Veteran's coronary artery disease from April 30, 2007, to June 27, 2007, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 60 percent rating for the Veteran's coronary artery disease from October 1, 2007, to June 15, 2011, is granted.

A rating in excess of 60 percent rating for the Veteran's coronary artery disease June 16, 2011, is denied.

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is granted.

Subject to the law and regulations governing payment of monetary benefits, during the period from October 1, 2007 to September 29, 2010, a schedular TDIU is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


